DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to each of independent claims 8 and 21 (filed 07/30/2021), clarifying that the first, second, and third pixel regions, include first, second, and third photosensitive diodes, respectively, overcomes the rejection over 35 USC 112(b), for providing specific structure to the pixel regions which are required to have contact with other claimed features.

Allowable Subject Matter
Claims 1-2, 4-11, 13, 14, 21-23, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A. Claims 1, 2, and 4-7
The prior art reference, Choi, was applied to reject claims 1, 2, and 4-7 under 35 USC 102(a)(	2).  Choi does not teach the feature in claim 1 newly added by the Amendment filed 07/30/2021 (Remarks filed 07/30/2021 at pp. 8 and 10).  
 With regard to claim 1, the prior art does not reasonably teach or suggest --in the context of the entire method of claim 1-- the feature requiring “the top surface of the first material above the second photosensitive diode is not covered by the second material while depositing the third 

B. Claims 8-11, 13, 14, 27, and 30
Applicant incorporated the features of dependent claim 12 into independent claim 8, claim 12 previously indicated to include allowable subject matter (Non-Final Rejection mailed 05/03/2021. p. 16).  Claims 9-11, 13, 14, 27, and 30 depend from claim 8 and are allowed for including the same allowable features.

C. Claims 21-23, 26, 28, and 29
The reasons for finding claim 21 and its dependent claims, 22--23, 26, 28, and 29, allowable can be found in the Non-Final Rejection mailed 05/03/2021 at pages 13-15, which is incorporated here.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814